Citation Nr: 1642332	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-68 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, impulse control disorder, and posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1991 to March 14, 1991, and from February 1993 to February 1996.  He also has a period of active duty for training from January 31, 1990 to May 30, 1990, as well as additional reserve service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for mental, low back, and left shoulder disorders.

In this regard, the Board has considered that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the Board has captioned the Veteran's claims of entitlement to service connection for a personality disorder and left trapezius muscle disorder, denied in prior rating decisions, to reflect the diagnoses and complaints of records, as entitlement to service connection for an acquired psychiatric disorder, to include majore depressive disorder, anxiety disorder, impulse control disorder, and PTSD, and entitlement to service connection for a left shoulder disorder.

In January 2016, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO, and in June 2016, he testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  Transcripts of the hearings have been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, a low back disorder, and a left shoulder disorder, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2005 rating decision, the RO denied service connection for a personality disorder.  The Veteran submitted an April 2005 Notice of Disagreement (NOD) and a December 2005 Statement of the Case (SOC) was issued; however, the Veteran did not perfect an appeal.

2. In a September 2001 rating decision, the RO denied service connection for a low back disorder, the Veteran did not perfect an appeal.

3. In an August 1997 rating decision, the RO denied service connection for a left trapezius muscle disorder.  The Veteran submitted a September 1997 NOD; however, he also submitted an October 1998 statement withdrawing his claim and thus did not perfect an appeal.


CONCLUSIONS OF LAW

1. The January 2005 RO rating decision that denied service connection for a personality disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

2. The September 2001 RO rating decision that denied service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

3. The August 1997 RO rating decision that denied service connection for a left trapezius muscle disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).

4. The criteria are met for reopening the claims of entitlement to service connection for a personality disorder, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, impulse control disorder, and PTSD, a low back disorder, and a left trapezius muscle condition, now captioned as a claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118.  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1) (2015).  Relevant service records as defined by 38 C.F.R. §  3.156(c) include: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id. 

The January 2005 RO rating decision denied the claim of entitlement to service connection for a personality disorder on the basis that such was a congenital disorder, not a disorder for which service connection was available.  The relevant evidence of record at that time included the Veteran's statements, his service treatment records for the period of service beginning on February 1993, and VA treatment records.  Within one year of the RO's rating decision, the Veteran expressed disagreement with the decision in his April 2005 NOD; however, he did not perfect his appeal after the issuance of the December 2005 SOC.  No relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  

The Veteran's service treatment records from his periods of active service dated earlier than the period beginning in February 1993 were not associated with the claims file at the time of the January 2005 rating decision.  However, such are not relevant service treatment records that would require reconsideration of the claim.  38 C.F.R. § 3.156 (c)(1).  The service treatment records are silent for any psychiatric complaints, and the Veteran specifically asserts that his acquired psychiatric disorder is related to in-service events that occurred during his period of active service beginning in February 1993.  As such, the January 2005 RO rating decision became final.

The September 2001 RO rating decision denied the claim of entitlement to service connection for a low back disorder on the basis that while the Veteran was treated during service for low back complaints, he separated from active service without a chronic low back disorder and post-service treatment records were silent for such, save for complaints of low back pain attributed to a kidney disorder.  The relevant evidence of record at that time included the Veteran's statements and his service and VA treatment records.  Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  

It is not entirely clear the date upon which the Veteran's service treatment records from his periods of active service dated earlier than the period beginning in February 1993 were associated with the claims file, and the September 2001 rating decision indicates that a review of the claims file was performed, without comment as to the dates of the service treatment records available at that time.  To the extent that such may have been associated with the claims file after the September 2001 rating decision, such are not relevant service treatment records that would require reconsideration of the claim.  38 C.F.R. § 3.156 (c)(1).  The service treatment records are silent for any low back complaints, and the Veteran specifically asserts that his low back was injured during his period of active service beginning in February 1993.  As such, the September 2001 RO rating decision became final.

The August 1997 RO rating decision denied the claim of entitlement to service connection for a left trapezius muscle disorder on the basis that while the Veteran was treated during service for left trapezius complaints, he separated from active service without a chronic left shoulder disorder and post-service treatment records were silent for such.  Within one year of the RO's rating decision, the Veteran submitted a September 1997 NOD, however, he submitted an October 1998 statement withdrawing his claim.  Thus, a SOC was not issued.  No relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  

The Veteran's service treatment records from his periods of active service dated earlier than the period beginning in February 1993 were not associated with the claims file at the time of the August 1997 rating decision.  However, such are not relevant service treatment records that would require reconsideration of the claim.  38 C.F.R. § 3.156 (c)(1).  The service treatment records are silent for any left shoulder complaints, and the Veteran specifically asserts that his left shoulder was injured during his period of active service beginning in February 1993.  As such, the August 1997 RO rating decision became final.

Since the time of the January 2005, September 2001, and August 1997 RO rating decisions, relevant additional evidence, to include additional statements of the Veteran, his written statements and those rendered as testimony at his DRO and Board hearings, and his updated VA treatment records.  

As to the Veteran's previously denied claim of entitlement to service connection for a personality disorder, his VA treatment records reveal a number of diagnoses related to his psychiatric complaints, including, but not limited to, major depressive disorder, anxiety disorder, and impulse control disorder, and PTSD.  Of record is a February 2013 Disability Benefits Questionnaire that discussed the etiology of the Veteran's PTSD, major depressive disorder, and personality disorder.  Such examination is inadequate to adjudicate the claim, as well be discussed in the Remand below.  However, in determining that the evidence submitted since the September 2001 rating decision is both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  In this case, VA may assist the Veteran by obtaining a sufficient etiological opinion as to his current acquired psychiatric disorder(s) and service. 

As to the Veteran's previously denied claims of entitlement to service connection for low back and left shoulder disorders, his VA treatment records reveal a number of diagnoses related to his low back complaints, including, but not limited to, muscle spasm, lumbar facet pain syndrome, chronic low back pain with lumbar radiculopathy with degenerative disc disease (DDD), and diagnoses related to his left shoulder complaints, including, but not limited to, left trapezius muscle spasm, bursitis, tendonitis, rotator cuff syndrome, and possible osteoarthritis and/or degenerative joint disease, and impingement.  In determining that the evidence submitted since the September 2001 rating decision is both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  In this case, VA may assist the Veteran by obtaining sufficient etiological opinions as to his current low back and left shoulder disorders and service. 

As the Board has determined that new and material evidence has been received as to the Veteran's claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, impulse control disorder, and PTSD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.


REMAND

The Veteran asserts that his current acquired psychiatric disorder is etiologically related to in-service events that occurred during his period of active service beginning in February 1993.  

In statements made during the appeal, he has described a number of in-service events.  In a December 2010 PTSD Questionnaire, the Veteran asserted that while aboard the USS Constellation, he was throwing a heavy mooring line and a service member in front of him fell on his left shoulder and he injured his low back and left shoulder.  In a July 2010 statement, the Veteran reported that he was aboard the USS Constellation in January 1995 when a plane was coming to land, the pilot missed the cables and the plane fell off the flight deck; he stated that the pilot ejected and the plane went to autopilot and came down and barely missed flight deck with bombs on it by a couple of inches.  During a February 2013 DBQ, the Veteran reported that his cousin died when he was shot by sniper fire in Iraq, that while aboard the USS Constellation, he drank and showered with water contaminated with jet fuel, and that he witnessed a sailor aboard the USS Constellation lose his foot when a jet ran over him.  During his June 2016 Board hearing, he asserted that while on watch and looking for mines, the USS Constellation had to do an emergency break away in the Gulf and could have caught on fire or blown up.  At that time, he also asserted that aboard the USS Constellation there was a surge of water aboard and he had to hold on for his life.  He reported that his aircraft was part of a battle group surrounded by destroyers and other vessels and planes that launched no-fly zones over Iraq and were on watch in the Gulf, and that the Secretary of Defense came aboard the USS Constellation and had gunship helicopters with him, and that an approaching commercial aircraft did not identify themselves and were threatened with shooting by the USS Constellation.  

In a July 2012 report of the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the USS Constellation, in the year 1995, did not experience a loss of life or Class A aviation accident, save for a Class B accident with a plane rolled over a service member's foot.  DPRIS reported that deck logs were unavailable and the RO sought additional information from the Department of the Navy; however, in the last communication, in December 2012, the RO provided the approximate date of occurrence of the stressor related to the plane having difficulty landing aboard the USS Constellation, and it appears that the Navy did not respond, save for a 1994 year-end report of the USS Constellation. 

The Veteran has denied combat service, specifically, on the February 2013 DBQ.  His service personnel records reflect that he was aboard the USS Constellation from November 21, 1993, to February 12, 1996.  His military occupational specialty (MOS) during the pertinent period of service was infantry gun crew and seaman ship specialist.  He was discharged from this period of service for a personality disorder.
  
His service treatment records dated in October 1995 indicate that he was sent for a psychiatry consult and reported diffuse pains, worse in the back, and include an illegible note.  In January 1996, the Veteran was hospitalized for taking an overdose of prescription medication; he complained of back pain and reported a suicide attempt.  He was diagnosed with adjustment disorder and depressed mood with chronic pain, and testing supported a diagnosis of personality disorder.  The Veteran reported that his neck and back pain made him depressed.  In a January 1996 statement, a fellow service member reported that he saw the Veteran take more pills than he should have, and that the Veteran told him that he was very depressed and stressed out because of his medical status and he felt that the Department was out to get him.  On his February 1996 Report of Medical Examination, conducted for the purpose of separation from service, the Veteran was diagnosed with a pain disorder associated with psychiatric features and personality disorder, not otherwise specified.  On his February 1996 Report of Medical History, the Veteran reported that he had a history of a suicide attempt.  His post-service VA treatment records reflect treatment for psychiatric complaints. 

At the time of the February 2013 DBQ, the examiner reported that the Veteran had PTSD, major depressive disorder, and personality disorder, and it was impossible to differentiate his symptoms among the diagnoses.  The examiner also noted that there was no evidence in the claims file to support a diagnosis of PTSD.  The examiner reported that the Veteran's identified stressors, noted at that time to be his cousin being shot in Iraq, drinking and showering with contaminated water, and witnessing a fellow service members lose a foot when a plane ran over him, and the Veteran's symptoms met the diagnostic criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's coping deficit from his personality disorder likely predisposed him to depression and anxiety and that the Veteran's interpretation of the stressors would likely result in symptoms related to PTSD.  The examiner reported that the Veteran's stressors constituted an overwhelming challenge to the Veteran's unstable sense of self and limited coping resources, and that there was a likely exacerbation of symptoms as he was faced with what he perceived as inescapable demands on his problem-solving deficiencies.  The examiner also reported that each of the three stressors reported were adequate to support a diagnosis of PTSD and were related to his fear of hostile or military activity.

The February 2013 DBQ is inadequate.  The examiner reported that the Veteran had PTSD and also reported that there was no evidence in the claims file to support a diagnosis of PTSD.  Also, the examiner reported that all three of the Veteran's stressors were related to his fear of hostile or military activity when not one of the considered stressors involved such. 
 
In this case, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2015) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  Accordingly, none of the exceptions under section 3.304(f) (2015) used to establish the occurrence of in-service stressors apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95   (1996); see also Cohen, 10 Vet. App. at 146-47.  

In this regard, additional development is required in order to attempt to verify the Veteran's stressors.  The DPRIS response speaks only to the year 1995 aboard the USS Constellation and the Navy sent only a 1994 year-end report of the USS Constellation.  The AOJ should seek further details from the Veteran and attempt to obtain verification; including attempting to obtain the deck logs of the USS Constellation and any other records in order to corroborate the Veteran's in-service stressors.  Then, the AOJ should afford the Veteran a VA examination in order to determine the etiology of any acquired psychiatric disorder of record.

The Veteran asserts that his current low back and left shoulder disorders are etiologically related to his in-service injuries that occurred during his period of active service beginning in February 1993.  In statements made during the appeal, he asserted that while aboard the USS Constellation, he was throwing a heavy mooring line and a service member in front of him fell on his left shoulder and he injured his low back and left shoulder.  

His service treatment records dated in March 1995 indicate that he presented with trapezius neck pain and was diagnosed with mechanical neck pain with trapezius involvement.  In June 1995, he complained of left-sided back pain and spasm.  In August 1995, he was diagnosed with trapezius pain second to improper body mechanics.  In October 1995, he reported upper back pain and was diagnosed with muscle spasm/tension, and on another occasion in October 1995, he complained of diffuse back pain, focused in the upper left shoulder and down across back, and was diagnosed with trapezius muscle strain.  On another occasion in October 1995, he reported severe back pain and was diagnosed with a muscle spasms.  In November 1995, he complained that his sleep was disrupted by back pain and that his back pain caused his anger.  In a January 1996 statement of a fellow service member, he reported that he witnessed the Veteran taking too much medication and that the Veteran told him that he was very depressed and stressed out because of his medical status.  On his February 1996 Report of Medical History, conducted for the purpose of separation from service, the Veteran reported that he had a history of a painful or trick shoulder and recurrent back pain.  

The Veteran has asserted that he has experienced symptoms of low back and left shoulder pain since separation from his second period of service and his post-service VA treatment records reflect such.  However, it is unclear if the Veteran has arthritis of the low back and/or left shoulder.  While some treatment providers have listed in the diagnosis section of their reports osteoarthritis of degenerative joint disease, reports of X-ray examination associated with the claims file are silent for such, and other treatment providers have reported such.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature of his low back and left shoulder disorder, including whether such are manifested by arthritis, and whether such are etiologically related to his in-service injuries. 
Of record are August 2015 VA problems lists from the VA Medical Centers (VAMCs) in Houston and San Antonio, Texas, however, the most recent VA treatment records associated with the claims file are dated in November 2009, save for an April 2010 letter and a letter and record of instance of VA treatment, both dated in November 2011.  Also, during his DRO hearing, the Veteran reported that he sought private treatment for his low back disorder at the Northeast Baptist Hospital in 2009 and 2010.  On remand, the AOJ should obtain the Veteran's updated VA treatment records and seek his private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's treatment records from the Houston VAMC, dated from July 1997 to February 2000.  

2.  Make arrangements to obtain and associate with the claims file the Veteran's treatment records from the Houston and San Antonio VAMCs, dated from November 2009 to the present.  

3. Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records, specifically, records related to the private treatment he noted during his DRO hearing, treatment in 2009 and 2010 from the Northeast Baptist Hospital.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

4. Contact the Veteran and ask him to provide the approximate dates and/or additional details related to his reported in-service stressors, to include:  (1) the full name of his cousin, "Baby Boy" Jacobs, and the approximate date upon which he was killed in Iraq; (2) the approximate date of the incident on the USS Constellation wherein the ship had to do an emergency break away in the Gulf and could have caught on fire or blown up; (3) the approximate date of the incident on the USS Constellation wherein there was a surge of water aboard and he had to hold on for his life; and (4) the approximate date of the incident on the USS Constellation wherein the ship was part of a battle group surrounded by destroyers and other vessels and planes that launched no-fly zones over Iraq and were on watch in the Gulf, and that the Secretary of Defense came aboard and had gunship helicopters with him, and that an approaching commercial aircraft did not identify themselves and were threatened with shooting by the USS Constellation.  

5.  Contact the DPRIS, JSRRC, and/or Department of the Navy, or any other appropriate records repository, and attempt to verify the Veteran's reported in-service stressors, to include:  (1) the death of the Veteran's cousin, "Baby Boy" Jacobs, in Iraq; (2) the incident on the USS Constellation wherein the ship had to do an emergency break away in the Gulf and could have caught on fire or blown up; (3) the incident on the USS Constellation wherein there was a surge of water aboard and he had to hold on for his life; (4) the incident on the USS Constellation wherein the ship was part of a battle group surrounded by destroyers and other vessels and planes that launched no-fly zones over Iraq and were on watch in the Gulf, and that the Secretary of Defense came aboard and had gunship helicopters with him, and that an approaching commercial aircraft did not identify themselves and were threatened with shooting by the USS Constellation; and (5) the incident in January 1995 aboard the USS Constellation when a plane was coming to land, the pilot missed the cables and the plane fell off the flight deck; he stated that the pilot ejected and the plane went to autopilot and came down and barely missed flight deck with bombs on it by a couple of inches.  

6. After the above development has been completed, afford the Veteran a VA examination with an appropriate examiner to determine the etiology of his acquired psychiatric disorder.  All indicated tests and studies should be performed.

The examiner must identify all psychiatric disorders found to be present (i.e., major depressive disorder, anxiety disorder, impulse control disorder, PTSD, etc.).

The examiner should then provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current psychiatric disorder had its clinical onset during active service or are related to any incident of service, specifically considering the Veteran's in-service January 1996 hospitalization for a suicide attempt wherein he was diagnosed with adjustment disorder and depressed mood with chronic pain, and his in-service stressors, including the death of the Veteran's cousin, "Baby Boy" Jacobs, in Iraq; the incident on the USS Constellation wherein the ship had to do an emergency break away in the Gulf and could have caught on fire or blown up; the incident on the USS Constellation wherein there was a surge of water aboard and he had to hold on for his life; the incident on the USS Constellation wherein the ship was part of a battle group surrounded by destroyers and other vessels and planes that launched no-fly zones over Iraq and were on watch in the Gulf, and that the Secretary of Defense came aboard and had gunship helicopters with him, and that an approaching commercial aircraft did not identify themselves and were threatened with shooting by the USS Constellation; the incident in January 1995 aboard the USS Constellation when a plane was coming to land, the pilot missed the cables and the plane fell off the flight deck; he stated that the pilot ejected and the plane went to autopilot and came down and barely missed flight deck with bombs on it by a couple of inches; exposure to water contaminated by jet fuel aboard the USS Constitution; the incident in early 1995 aboard the USS Constellation wherein he was throwing a heavy mooring line and a service member in front of him fell on his left shoulder and he injured his low back and left shoulder; and the incident aboard the USS Constellation wherein he witnessed a sailor lose his foot when a jet ran over him, and record of post-service VA treatment regarding his continued low back and left shoulder symptoms. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

7. Afford the Veteran a VA examination with an appropriate examiner to determine the etiology of his low back and left shoulder disorders.  All indicated tests and studies should be performed.

The examiner must identify all current low back and left shoulder/trapezius disorders found to be present. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current low back and left shoulder/trapezius disorders had their clinical onset during service or are related to any incident of service, specifically considering the Veteran's in-service complaints and treatment for back pain and left shoulder/trapezius pain, as well as his lay statements and record of post-service VA treatment regarding his continued low back and left shoulder symptoms. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

8. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


